Citation Nr: 1727142	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction (ED). 

2.  Entitlement to an initial compensable rating prior to May 5, 2016, and greater than 30 percent as of that date, for tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973, and from October 1966 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board remanded this case in February 2016. 

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not manifested by any deformity of the genitalia.

2.  A September 2016 written statement submitted by the Veteran's representative on his behalf and containing his name and claim number clearly expresses his wish to withdraw the issue of entitlement to a higher initial rating for tension headaches. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction have not been met during the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.115b, Diagnostic Code 7522 (2016).

2.  The criteria for withdrawal of an appeal with respect to the initial rating of headaches are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Erectile Dysfunction

An initial compensable rating is not warranted for the Veteran's erectile dysfunction.  The Schedule for Rating Disabilities does not provide a diagnostic code for rating erectile dysfunction in itself.  See 38 C.F.R. § Part IV.  Instead, such impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ set forth in 38 U.S.C. § 1114(k).  A compensable rating may only be assigned for erectile dysfunction if there is associated pathology that is compensable under the rating schedule.  See, e.g. 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522.  In this regard, a 20 percent rating may be assigned for loss of erectile power coupled with an identifiable deformity of the penis.  Id. 

Here, the January 2011 and May 2016 VA examination reports show that the Veteran's genitals were found to be normal on examination.  An October 2015 letter authored by the Veteran's private treating physician, H. Kolli, MD, states that the Veteran had deformity of the penis.  However, no explanation was provided.  Moreover, this statement is inconsistent with the examination findings documented in the January 2011 and May 2016 VA examination reports.  Consequently, it lacks probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In an October 2016 VA medical opinion, the examiner found that the Veteran's voiding dysfunction was not related to erectile dysfunction.  Accordingly, as there is no deformity or other pathology associated with the Veteran's ED, a compensable rating is not warranted.  See 38 C.F.R. § 4.115b, DC's 7520-7527. 

In sum, the preponderance of the evidence weighs against an initial compensable rating for erectile dysfunction at any point during the pendency of this claim.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).


II. Appeal Withdrawal

A September 2016 written statement submitted by the Veteran's representative on his behalf, which contains his name and claim number, clearly expresses his wish to withdraw the issue on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issue of entitlement to a higher initial rating for tension headaches is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

An initial compensable rating for erectile dysfunction is denied. 

The issue of entitlement to an initial compensable rating prior to May 5, 2016, and greater than 30 percent as of that date, for tension headaches is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


